Citation Nr: 0330255	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  97-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant.

2.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to financial assistance 
in the purchase of special adapted housing or a special home 
grant, as well as entitlement to financial assistance in the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only.

In November 1996, the veteran was denied vocational 
rehabilitation training under Chapter 31, Title 38 U.S.C.A.  
The veteran filed a notice of disagreement in February 1997 
and per the instructions in an August 1998 Board remand, the 
veteran was issued a statement of the case on September 17, 
1998.  On November 1998, the veteran, through his 
representative, submitted a statement which is construed as a 
substantive appeal.  The veteran and his representative were 
informed in October 1999 that the veteran's substantive 
appeal was not timely filed and that as a result the November 
1996 decision was final as it pertained to that issue.  He 
was given notice of his procedural and appellate rights.  The 
veteran, however, did not file an appeal of the October 1999 
decision finding that he had not submitted a timely appeal.

In an August 1998 decision, the Board denied entitlement to 
financial assistance in the purchase of special adaptive 
housing or a special home adaptation grant.  The Board also 
denied entitlement to financial assistance in the purchase of 
an automobile and adaptive equipment or adaptive equipment 
only.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "CAVC" or 
"Court").  In February 2002, the CAVC reversed the Board 
decision in part and vacated it in part and remanded the 
matter for readjudication.  VA appealed the CAVC decision.  
The United States Court of Appeals for the Federal Circuit 
affirmed the CAVC decision which directed that specially 
adapted housing benefits be awarded to the veteran.


FINDINGS OF FACT

1.  The veteran is service-connected for a head scar, 
evaluated as noncompensably disabling.

2.  The veteran is in receipt of a 100 percent disability 
rating for loss of use of both lower extremities under the 
provisions of 38 U.S.C.A. § 1151, with additional special 
monthly compensation on account of paraplegia with loss of 
use of both legs and loss of anal and bladder sphincter 
control rendering the veteran so helpless as to be in need of 
regular aid and attendance.

3.  A 1997 General Counsel opinion determined that a veteran 
who is receiving compensation pursuant to 38 U.S.C.A. § 1151 
is not eligible for a special housing adaptation grant.

4.  In August 1998, the Board denied the veterans claim for 
financial assistance in the purchase of special adaptive 
housing or a special home adaptation grant and also denied 
the claim for financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.

5.  In February 2002 CAVC held that 38 C.F.R. § 3.809 was 
invalid to the extent that it is interpreted to exclude 
38 U.S.C.A. § 1151 beneficiaries by requiring that a listed 
disability be "incurred or aggravated as a result of 
[active] service".  

6.  The CAVC also held that the 1997 GC opinion was invalid 
in purporting to bar 38 U.S.C.A. § 1151 beneficiary from 
eligibility.

7.  The United States Court of Appeals for the Federal 
Circuit upheld the February 2002 CAVC decision that the 
veteran was eligible for housing assistance under 38 U.S.C.A. 
§ 2101(a) in the same manner a if his disability was service-
connected.

8.  There is no clear statutory bar of 38 U.S.C.A. § 1151 
beneficiaries from receiving financial assistance in the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only.  


CONCLUSIONS OF LAW

1.  The criteria for financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant 
have been met.  38 U.S.C.A. § 2101 (West 2002); [citation redacted].

2.  The criteria for financial assistance in the purchase of 
an automobile and adaptive equipment or adaptive equipment 
only have been met.  38  U.S.C.A. §§ 3901, 3902 (West 2002); 
[citation redacted].


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of this appeal.  See VCAA Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  38 U.S.C.A. §§  2101, 3901, 3902 dictate the outcome 
of this case.  Where the law is dispositive and where there 
is no reasonable possibility that any assistance would aid in 
substantiating the claims on appeal, the VCAA is not for 
application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, 
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation).




I.  Factual Background

The veteran claims entitlement to financial assistance in the 
purchase of special adaptive housing or a special home 
adaptation grant.  He also claims financial assistance in the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only.

A review of the evidence shows that service connection has 
been granted for a head scar, evaluated as noncompensably 
disabling.  The veteran is also receiving VA compensation 
under the provisions of 38 U.S.C.A. § 1151 for various 
disabilities resulting from treatment during a period of VA 
hospitalization.  The disabilities include: loss of use of 
both lower extremities, rated 100 percent; bowel dysfunction, 
rated 100 percent; bladder dysfunction, rated 60 percent; 
carpal tunnel syndrome, right (major), rated 10 percent; and 
impotence, rated zero percent.  He is entitled to special 
monthly compensation under 38 U.S.C.A. §1114(k) on account of 
loss of use of a creative organ; special monthly compensation 
under 38 U.S.C.A. § 1114(o) on account of paraplegia with 
loss of use of both legs and loss of anal and bladder 
sphincter control; and an additional aid and attendance 
allowance under 38 U.S.C.A. § 1114(r)(1) on account of 
entitlement under Subsection (o) and being in need of regular 
aid and attendance.  

During a personal hearing in April 1998, the veteran, as well 
as his representative, expressed disagreement with the 
interpretation of the language found under the provisions of 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C.A. § 1151 
provides that when there is no willful misconduct by a 
veteran, additional disability resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  See also 38 C.F.R. §§ 3.358 and 3.800.  
The veteran specifically contends that inasmuch as the 
provisions of 38 U.S.C.A. § 1151 provide that a recipient of 
those benefits shall be compensated "as if" service 
connected, then the recipient should also be eligible for 
ancillary benefits such as those currently sought, in the 
same manner that those with the requisite service-connected 
disabilities are eligible.

The veteran argues that because he has lost the use of both 
lower extremities and is compensated as though the legs were 
service-connected, he should be entitled to the benefits at 
issue.  In an August 1998 decision, the Board stated that a 
1997 General Counsel's opinion held that a veteran with a 
disability that resulted from VA hospitalization or medical 
or surgical treatment who has been determined eligible for 
compensation "as if" such injury were service-connected 
pursuant to 38 U.S.C.A. § 1151 is not eligible for either a 
special housing adaptation grant or a grant for acquiring an 
automobile and adaptive equipment as a result of the 
disability caused by VA medical care.  VAOGCPREC 24-97 (July 
3, 1997).  The Board determined that the benefits currently 
sought by the veteran, as provided under chapters 21 and 39, 
were beyond the scope of the grant of benefits provided under 
§ 1151.  The Board also determined that the Veterans service-
connected disability does not render him eligible for such 
benefits.  The Board thereafter concluded that it had no 
choice but to deny the claims as they were bound by precedent 
opinions of the General Counsel of VA.  38 C.F.R. § 19.5.

The veteran appealed the Board's August 1998 adverse 
determination to the CAVC.  In February 2002, the CAVC held 
that 38 C.F.R. § 3.809 was invalid to the extent that it is 
interpreted to exclude section 1151 beneficiaries by 
requiring that a listed disability be "incurred or 
aggravated as the result of [active] service".  For the same 
reasons, the Court held that the 1997 General Counsel opinion 
was also invalid in purporting to bar a section -1151 
beneficiary from eligibility.  VAOGCPREC 24-97 ("a veteran 
with a disability that resulted from VA hospitalization or 
medical or surgical treatment who has been determined 
eligible for compensation 'as if' such injury were service 
connected pursuant to 38 U.S.C.A. § 1151 is not eligible for 
a special housing adaptation grant as a result of the 
disability caused by VA medical care").

The CAVC found that the same 1997 General Counsel opinion 
cited by the Board in August 1998 in denying the claim for 
financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment was in error as such 
opinion did not address Chapter 39 statutory benefits nor did 
it provide any basis for a determination that eligibility 
thereunder was "conditioned on a service-connected 
condition".  As a result, the Court found that with respect 
to this issue, the Board's August 1998 decision lacked 
appropriate reasons and basis.  Consequently, the CAVC 
remanded the issue back to the Board.  The CAVC stated that 
the Board, in determining the extent to which section 1151 
recipients are entitled to chapter 39 benefits, must 
reexamine this matter in the context of the entire statutory 
scheme, regarding ancillary benefits, including their holding 
regarding chapter 21 entitlement, and the lack of reference 
to § 3.358 in the Chapter 39 regulation (38 C.F.R. 
§ 3.308(b)(2)).  

In sum, the February 2002 CAVC decision 1) reversed the 
August 1998 Board decision as to the Chapter 21 claim and 
remanded the matter for expeditious award of chapter 21 
benefits to the appellant; and 2) vacated the Board decision 
as to the chapter 39 claim and remanded the matter for 
expeditious further development and issuance of a 
readjudicated decision supported by an adequate statement of 
reasons or bases.  In addition, the CAVC invalidated 
VAOGCPREC 24-97 and 38 C.F.R. § 3.809, to the extent that 
they were inconsistent with 38 U.S.C.A. § 2101(a).

VA appealed the February 2002 CAVC decision pertaining to the 
issue of housing assistance to the United States Court of 
Appeals for the Federal Circuit.  This Court stated that they 
were persuaded by an examination of the historical background 
of section 2101(a) that Congress intended for persons 
disabled by VA medical or surgical treatment to be eligible 
for specially adapted housing benefits under that section.  
For that reason, the United States Court of Appeals for the 
Federal Circuit (hereinafter, "Federal Circuit") upheld the 
ruling of the CAVC February 2002 decision, which held that a 
veteran was eligible for benefits under 38 U.S.C.A. § 2101(a) 
in the same manner "as if" his disability were service-
connected.

II.  Analysis

The Secretary is authorized, under such regulations as the 
Secretary may prescribe to assist any veteran who is entitled 
to compensation under chapter 11, title 38, for permanent and 
total service-connected disability:

(1) due to the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or; (2) 
which includes blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower extremity, or; (3) due to the loss or loss of 
use of one lower extremity together with residuals of 
organic disease or injury, which so affect the functions 
of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a 
wheelchair, or; (4) due the loss or loss of use of one 
lower extremity together with the loss or loss of use of 
one upper extremity, which so affect the functions of 
balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair,

in acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability.  38 U.S.C.A. § 2101(a)(1)-(3); 38 
C.F.R. § 3.809(b)(1)-(4).

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with applicable service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A.          § 
2101(a); and (b) the veteran is entitled to compensation for 
permanent and total disability which is due to blindness in 
both eyes with 5/200 visual acuity or less, or (2) includes 
the anatomical loss or loss of use of both hands in acquiring 
such adaptations to such Veterans residence as are determined 
by the VA Secretary to be reasonably necessary because of 
such disability or in acquiring a residence already adapted 
with special features determined by the VA Secretary to be 
reasonably necessary for the veteran because of such 
disability.  This assistance will not be available to any 
veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R.             
§ 3.809a.

A certification of eligibility for financial assistance in 
the purchase of an automobile or other conveyance is provided 
in cases where the veteran has established entitlement to 
compensation for a service-connected disability, which 
results in either (1) loss or permanent loss of use of one or 
both feet; (2) loss or permanent loss of use of one or both 
hands; (3) the permanent impairment of vision of both eyes 
with the following status: Central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity or more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 in the better eye; or (4) 
for adaptive equipment eligibility only, ankylosis of one or 
both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808.

Since the Federal Circuit upheld the CAVC's decision in 
[citation redacted], as it pertained to the issue of 
special adaptive housing, the Board must conclude that the 
veteran meets the requirements for financial assistance in 
the purchase of special adaptive housing or a special home 
adaptive grant.  In that decision, the CAVA invalidated 
VAOGCPREC 24-97 and 38 C.F.R. § 3.809, to the extent that 
they were inconsistent with 38 U.S.C.A. § 2101(a).  
[citation redacted].  Hence, because the veteran 
is entitled to 1151-compensation at a 100 percent rating due 
to additional disability which results in the loss of use of 
both lower extremities, and because 1151-compensation is 
awarded in the same manner as if such additional disability 
were "service-connected," he satisfies the statutory 
eligibility criteria of § 2101.  In this regard, the veteran 
has established entitlement to compensation under chapter 11, 
specifically 38 U.S.C.A. § 1151, "for permanent and total 
service-connected disability" due to the loss of use of both 
of his legs.  Accordingly, for purposes of this appeal, the 
criteria for financial assistance in the purchase of special 
adaptive housing or a special adaptive grant have been met.  
38 U.S.C.A. 
§ 2101(a).

With respect to the issue of financial assistance in the 
purchase of an automobile and adaptive equipment or adaptive 
equipment only, the Board observes that in [citation redacted], 
the CAVA held that, because the General Counsel of 
VA neither addressed nor examined chapter 39 ancillary 
benefits in its 1997 opinion, the Board erred by interpreting 
the 1997 General Counsel opinion to bar § 1151 beneficiaries 
from eligibility for a grant for acquiring an automobile and 
adaptive equipment as a result of the disability caused by VA 
medical care.  [citation redacted].  Moreover, 
the CAVC also noted the inconsistent contrast between the 
statutory language of 38 U.S.C.A. § 3901 and that of § 3902, 
as it pertained to those who would be entitled to automobile 
or adaptive automobile benefits as opposed to those who would 
not.  In this context, the CAVA stated that "neither the 
parties nor the Court has found legislative history 
indicating, one way or the other, whether Congress intended 
that section 1151 beneficiaries be entitled to automobile or 
adaptive automobile benefits."  [citation redacted].  As aptly 
noted by the CAVA, it appears that the statutory scheme 
involving 38 U.S.C.A. § 3901 and 38 U.S.C.A. § 3902 is 
ambiguous as to whether 38 U.S.C.A. § 1151 beneficiaries are 
eligible to receive financial assistance in the purchase of 
an automobile and adaptive equipment or adaptive equipment 
only.  Thus, any interpretive doubt in statutory 
interpretation is to be "resolved in the veteran's favor".  
See Gardner v. Brown, 115 S.Ct. 552 (1994).  Consequently, 
for purposes of this appeal, the Board determines that the 
veteran, as a section 1151 beneficiary, is eligible to 
receive automobile or adaptable equipment benefits since he 
has permanent loss of use of both feet, and receives 
compensation at a 100 percent rating under Chapter 11, of 
title 38, for such disability.  Accordingly, the criteria for 
financial assistance in the purchase of an automobile or 
other conveyance with adaptive equipment or adaptive 
equipment only have been met.  38 U.S.C.A. §§ 3910, 3902, 
5107.


ORDER

Financial assistance in the purchase of special adaptive 
housing or a special home adaptation grant is granted.

Financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment only is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



